Title: To Thomas Jefferson from Mary Batting, 4 November 1805
From: Batting, Mary
To: Jefferson, Thomas


                  
                     Knoxville Novem. 4 1805
                  
                  Most Worthy Sir, The once Mrs. Hardy, now Mrs. Batting, takes the liberty to address Your Honor respecting some Public Business and Requests Your Opinion on it, In the Year 90 Feb. the 19 A Day naver to be forgot by me, I lost My Dr Husband We went with A Party by Water and & A Whirlwind over set the Boat. Mr. Hardy, in saveing of me lost his own life, the suddenness of his Death Caused many advantages to be taken of A small Property and of Course reduced me to poverty I persevered through many vicessitudes of life two much to tell A heart as feeling as Yours, In the Year 92 some of my friends advised me to Petition the House of Assemble, I did but because I was poor all they did for me, was to refer me to Congress, after liveing Seven Years through every trial & want that Could befall me, I altered my situation with Mr. Batting, He, is an honest good Character and very industress but what He earnt in the Winter was spent in the Summer in pursuit of health, After Petitionen the House of Assemble twice Your Honor will See what they have done for me, My friends Governor Milledge, Coll Milton, and Mr. Marbury Secretary of State, did what they Could for me, knowing the Clame to be just by puting the Seal of the State to the Papers,—Mr Batting was oblidged to Move to the State of Tennessee in pursuit of health, not being able to go on my Self I applyed to Mr. Camble, the Member from Knoxville, but his reply was the Papers was of no account to lay before Congress, Your Honor Can better Judge than I Can discribe my feelings Among Strangers with very little to Support on, being drove to the last extremily I Recolected the friendly attention Mr. Hardy Received from You when in Exile in the State of Virginia; I thought perhaps so much worthy and goodness and one remarked for serving the Widow & Orphan would not neglect the Reliet of A Man that did so much for his Country for Certain it is He, lost his all in Defence of it, if by Time the Name is Obliterated from Your Memory I refer You To my Amiable friends Your Sister Mrs. Boling, & Gen. M. the Gen. made A Home with me, in Georgia, and I flatter my self He will do all He Can for me, if in Congress if the Papers will do to go before them,—I flatter my Self Sir from Common Humanity you will do me the honor to write me, your opinion as soon as possiable and if you think it is necessary for me, to go on my Self I will do it as soon as I have the honor of hearing from you, and I flatter my Self that will be as soon as your honor Can give me any satisfaction. I hope your honor will Excuse the liberty I have taken as I know I am very unqual to the task of Addressing A Gentleman of your great Abilitys. but it is my last resource and you Most Worthy Sir, necessity has no Law. 
                  I am Sir, with Every mark of Esteem and Respect Your Most Obedient and Humble Servant,
                  
                     Mary Batting 
                     
                  
               